Name: 98/93/EC: Commission Decision of 21 January 1998 amending for the second time Decision 97/285/EC concerning certain protection measures relating to classical swine fever in Spain (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  Europe;  means of agricultural production;  agricultural activity;  agricultural policy
 Date Published: 1998-01-23

 Avis juridique important|31998D009398/93/EC: Commission Decision of 21 January 1998 amending for the second time Decision 97/285/EC concerning certain protection measures relating to classical swine fever in Spain (Text with EEA relevance) Official Journal L 018 , 23/01/1998 P. 0035 - 0036COMMISSION DECISION of 21 January 1998 amending for the second time Decision 97/285/EC concerning certain protection measures relating to classical swine fever in Spain (Text with EEA relevance) (98/93/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Council Directive 92/118/EEC (2) and, in particular, Article 10(4) thereof,Whereas outbreaks of classical swine fever have occurred in Spain;Whereas in view of the trade in live pigs, semen, embryos and ova, these outbreaks are liable to endanger the herds of other Member States;Whereas Spain has taken measures within the framework of Council Directive 80/217/EEC of 22 January 1980, introducing Community measures for the control of classical swine fever (3), as last amended by the Act of Accession of Austria, Finland and Sweden;Whereas, as a result of the disease situation the Commission adopted Decision 97/285/EC of 30 April 1997, concerning protection measures relating to classical swine fever in Spain (4);Whereas, as a result of the disease evolution the Commission adopted Decision 97/446/EC (5), amending Decision 97/285/EC;Whereas slaughter pigs introduced from Spain to Italy have been found seropositive for classical swine fever;Whereas in the light of the evolution of the disease it is necessary to amend for the second time measures adopted by Decision 97/285/EC;Whereas the measures shall apply to the comarcas veterinarias Cuellar, Carbonero el Mayor, Canatalejo, Sta Maria la Real de Nieva, Sepulveda and Segovia in the Province of Segovia; Madrid, Parla, Aranjuez, Navalcarnero, Colmenar viejo and Buitrago in the Region of Madrid; Toledo, Yuncos and Torrijos in the Province of Toledo;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Annex I to Decision 97/285/EC is replaced by the Annex to this Decision.Article 2 1. Spain will submit a national serosurveillance programme for classical swine fever to the Commission by 31 January 1998 at the latest.2. The programme will be examined by the Commission and the Community Reference laboratory for classical swine fever and presented for approval at the meeting of the Standing Veterinary Committee scheduled for 3 and 4 February 1998.Article 3 The Member States shall amend the measures they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof.Article 4 This Decision is addressed to Member States.Done at Brussels, 21 January 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 224, 18. 8. 1990, p. 29.(2) OJ L 62, 15. 3. 1993, p. 49.(3) OJ L 47, 21. 2. 1980, p. 11.(4) OJ L 114, 1. 5. 1997, p. 47.(5) OJ L 190, 19. 7. 1997, p. 48.ANNEX 'ANNEX IComarcas in the Province of LÃ ©ridaPla d'UrgellUrgellNogueraSegriÃ GarriguesSegarraComarcas veterinarias in the Province of SegoviaCuÃ ©llarCarbonero el MayorCantalejoSanta MarÃ ­a la Real de NievaSepÃ ºlvedaSegoviaComarcas veterinarias in the Region of MadridMadridParlaAranjuezNavalcarneroColmenar ViejoBuitragoComarcas veterinarias in the Province of ToledoToledoYuncosTorrijos`